Citation Nr: 1548247	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  14-02 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for ulcerative colitis with history of adenocarcinoma of the colon status-post total proctocolectomy, chemotherapy, ileostomy, ileostomy takedown and adjuvant therapy.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

This appeal was processed using the Veteran's Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the claim.

The Veteran had active service from September 1968 to May 1972, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In this decision, the Agency of Original Jurisdiction (AOJ) continued the 30 percent disability rating assigned for the ulcerative colitis.  

Following the September 2011 rating decision, by way of the December 2013 rating decision, the Veteran was granted a 100 percent disability rating effective June 13, 2011, the date the medical evidence of record reflected a diagnosis of adenocarcinoma of the colon as a result of his already service-connected ulcerative colitis.  The Veteran's ulcerative colitis was evaluated as 100 percent disabling effective from June 13, 2011 to May 6, 2013, and a 20 percent disability rating was thereafter assigned as of May 7, 2013.  Following additional evidentiary development, by way of the January 2014 rating decision, the AOJ restored the pre-operative 30 percent disability rating for the Veteran's service-connected ulcerative colitis, effective May 7, 2013.  

For the reasons set forth below, the issue of entitlement to a disability rating in excess of 30 percent is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

It is reasonably shown that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for a grant of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2015); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341 , 4.16, 4.19.  

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability," entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor).  

In a February 2012 statement (date-stamped as having been received in August 2013), the Veteran asserted that his ability to secure employment had been directly affected as a result of the semi-weekly chemotherapy treatments he was undergoing for treatment of his colon cancer.  According to the Veteran, no employer would allow him to work remotely or on a bi-monthly basis, and even if they did allow this, the costs and expenses associated with the airfare would liquidate his earnings.  In the January 2014 VA form 9, the Veteran provided a summary of his occupational history, noting that he used to work as a computer system programmer and his second job was that of professional photographer.  According to the Veteran, he had been struggling to perform both these jobs due to his neurological symptoms.  He went on to list the various ways his chemotherapy-induced neuropathy has affected his ability to perform his work assignments in an efficient manner, noting that his typing speed had decreased from 150-180 words per minute (wpm), to 20-30 wmp due to the neuropathy in his fingers, which makes it difficult for him to feel the keys or exert the pressure required to properly type.  He further reported to have neuropathy in his feet, which makes it difficult for him to walk, and often causes him to stumble.  The Veteran also reported to have difficulty driving, adding that he experiences severe cramping in his legs and has to lie on the ground or surface until the cramp subsides.  In addition to these difficulties, the Veteran reported to have a difficult time holding items for a long period of time, and commented that earlier in the year, he dropped the camera during a client photo shoot - something that had never happened before.  According to the Veteran, he has limited work opportunities and the typing/programming complications make it "near impossible [for him] to have a quality of life that [he] enjoyed prior to the surgery and chemo treatments."  

The Veteran filed a formal claim for a TDIU due to his service-connected disabilities in 2014.  In addition to his service-connected ulcerative colitis, the Board notes that the Veteran is also currently service-connected for peripheral neuropathy of the left upper extremity (40 percent), peripheral neuropathy of the right upper extremity (30 percent), peripheral neuropathy of the right lower extremity (20 percent), and peripheral neuropathy of the left lower extremity (20 percent).  His current combined rating for these service-connected disabilities is 90 percent.  Thus, the Veteran meets the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a).  What remains to be determined is whether the functional impairment associated with these disabilities is of such nature and severity as to preclude substantially gainful employment.

In the December 2013 VA examination in connection to the Veteran's gastrointestinal disability, when asked whether the Veteran's intestinal surgery residuals impact his ability to work, the VA examiner responded that it did, noting that the Veteran is unable to sit for a period of time, has difficulty with gas and bloating, is at risk for bowel movement accidents, and finds walking to be difficult.  At the December 2013 VA examination in connection to the Veteran's peripheral neuropathy, the VA examiner determined that the Veteran's peripheral neuropathy in the upper and lower extremities also affects his ability to work, and added that the Veteran used to work as a computer programmer, and has difficult walking and typing due to his peripheral neuropathy.  The March 2015 VA examiner also found that the Veteran's peripheral neuropathy impacts his ability to work, and commented that the Veteran is unable to perform fine motor skills or prolonged safe ambulation.  

The Court has held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the initial adjudication of a claim or as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id at 455.  

After a review of the evidence of record, the Board finds, resolving any reasonable doubt as mandated by law (38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), that the evidence supports the conclusion that the Veteran's service-connected disabilities prevent him from securing and following a substantially gainful employment.  In reaching this determination, the Board notes that during the course of this appeal the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki¸733 F.3d 1350 (Fed. Cir. 2013).

Thus, in light of the Veteran's assertions, and given the evidence regarding the severity of the Veteran's service-connected disabilities, the opinions and evidence indicating the Veteran's functional limitations due to his service-connected disabilities, and in light of his individual work experience, training and education, the Board finds that the evidence shows he is entitled to an award of a TDIU rating.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Thus , the Veteran's claim for entitlement to a TDIU is granted.


ORDER

Subject to the applicable laws and regulations governing the payment of monetary benefits, entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is granted.  


REMAND

The Veteran's service-connected ulcerative colitis with history of adenocarcinoma of the colon status-post total proctocolectomy, chemotherapy, ileostomy, ileostomy take down and adjuvant therapy, is currently evaluated as 30 percent disabling.  A brief historical overview of the claim reflects that after he was diagnosed with having adenocarcinoma, the Veteran underwent a total proctocolectomy with ileostomy in September 2011, followed by chemotherapy treatment sessions that were completed in May 2012.  A July 2012 VA surgical operative note reflects that the Veteran underwent an ileostomy takedown with the creation of an ileal anal pouch, and was declared disease free in May 2013.  Although his original pre-operative 30 percent disability rating was restored for his service-connected ulcerative colitis, the Veteran contends that his gastrointestinal symptoms are more severe than this current disability rating reflects.  

The Veteran was most recently afforded a VA gastrointestinal examination in December 2013, during which time, he provided his medical history and reported to experience moderate symptoms attributable to the resection of the large intestine, in the form of uncontrolled bowel movements and excess gas.  He also reported to have extreme pain in his abdomen which causes him to wake up at night.  In addition, the Veteran reported to have watery diarrhea, painful bloating and distension and some nausea as a result of his service-connected ulcerative colitis.  When asked whether the Veteran's intestinal surgery residuals impact his ability to work, the examiner responded that they did, and explained that the Veteran is unable to sit for a period of time, experiences difficulty with gas and bloating, has difficulty walking, and is at risk for bowel movement accidents.  

In the May 2014 646 Statement, the Veteran stated that his condition had worsened since his prior VA examinations, and requested another VA examination to determine the current severity of his gastrointestinal condition.  In the October 2015 Appellant's Brief, the Veteran, by way of his representative, reported to have chronic and daily flare-ups of his ulcerative colitis, with approximately 10-12 bouts of diarrhea a day, abdominal pain, bloating, and rectal bleeding.  

When a claimant asserts that the severity of a disability has increased since the most recent rating examination, another examination is required.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  In light of the Veteran's report that his gastrointestinal disability has worsened since his last evaluation, and given that it has been nearly two years since the last VA examination, further development is required.  

On remand, ongoing medical records should be also obtained.  38 U.S.C.A. § 5103A(c) (West 2015).  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

1. Furnish to the Veteran another VCAA notification letter pertaining to the issue of entitlement to a TDIU.  

2. After obtaining the appropriate release of information forms where necessary, procure records of any outstanding treatment for ulcerative colitis, to include the adenocarcinoma of the colon status-post total proctocolectomy, chemotherapy, ileostomy, ileostomy take down and adjuvant therapy, that the Veteran may have received.  The Board is particularly interested in records of treatment that the Veteran may have received at any VA facility, including the Dorn Veterans' Hospital at the VAMC in Columbia, South Carolina, since January 2015.  All such available documents should be associated with the claims file.  

3. Thereafter, schedule the Veteran for a VA examination to determine the extent and severity of his ulcerative colitis.  The claims folder, and any records on the Virtual VA and VBMS paperless claims processing system must be made available to and be reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary should be performed.  All pertinent pathology associated with the service-connected ulcerative colitis should be noted in the examination report.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed.  

All pertinent symptomatology and findings must be reported in detail, including whether the Veteran's ulcerative colitis is manifested by: infrequent exacerbations; frequent exacerbations; numerous attacks a year and malnutrition, the health only fair during remissions; or marked malnutrition, anemia, and general debility, or with serious complication as liver abscess.  The severity of the disability should be characterized as moderate, moderately severe, severe, or pronounced.  The examiner should also address whether the Veteran's surgical residuals (resection of the large intestine) is manifested by slight, moderate or severe symptoms, and provide objective examination findings in support of his/her opinion.  

In offering any opinion, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements.  A complete rationale for all opinions expressed must be provided.  

4. The AOJ should ensure compliance with the remand instructions.  After the above development has been completed, review all the evidence of record and readjudicate the Veteran's claim for a rating in excess of 30 percent for ulcerative colitis with history of adenocarcinoma of the colon status-post total proctocolectomy.  If the issue on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


